Hart, J., (after stating the facts). The only issue raised by the appeal in the case is, whether or not the deeds were delivered, and this is ordinarily a question of fact to be determined by the intent of the grantor, as manifested by his acts- or words or both. It is only where the acts or words unequivocally evince the purpose of the grantor that the question of delivery becomes one of law. Cribbs v. Walker, 74 Ark, 104; Russell v. May, 77 Ark. 99; Eastham v. Powell, 51 Ark. 530. Manson Stroud said that his father delivered the deeds to him in the field, and told him that if he outlived him he wanted' him to take the deeds and give them to his sisters after his father’s death. They went back to the house, and he suggested tó his father that he had n-o place to preserve them. It was then decided that the deeds should be placed in Ms father’s trunk, and his son opened the little box in the trunk, and placed the deeds in it. The deeds remained there until Ms father's death, and were then delivered by his son to the grantees. This evidence tended to show that Isaac B. Stroud intended to and did, in delivering the instruments to his son, part with the possession of the deeds and all his dominion and control over them; and if there was no other evidence, it would be sufficient to establish the fact that the delivery to Manson Stroud was irrevocable. On the other hand, the evidence on the part of the plaintiffs was sufficient to authorize the inference that the deeds were turned over to Manson Stroud as agent of his father, and that they could be revoked by him at will, and that they were afterwards recalled by him. The important question in .determining whether there has been a delivery is the intent of the grantor that the instrument should pass out of his control and .operate as a conveyance. The intent of the grantor is to be inferred from all the facts and circumstances adduced in the evidence. His acts and conduct are to be regarded in ascertaining his intent. It will be remembered that the act of first handing the deeds to Manson Stroud in the field, and their going to the house, and putting the deeds in the trunk of the father upon the suggestion of the son that he did not have a safe place to keep them was all practically one transaction. Then, too, the deeds contained a clause that they should not be delivered until after the grantor’s death. Manson Stroud testified that he did not consider that he would be responsible for the deeds if they should become lost. H. A. Reece, justice of the peace, who wrote the deeds and took the acknowledgment to them, testified that a month or two before Isaac B. Stroud’s death he came to him for the purpose of having the deeds changed, but that the deeds were not changed because he told Stroud that they would have to be acknowledged-again, and that he was no longer a justice of the peace. It was also shown that Stroud placed the lands in the hands of a real estate agent for sale, and told his son that he would sell the land embraced in the deeds to his daughters if he could get his price for them. While it is denied by Manson Stroud, Crew testified that Manson told him that he had never had the deeds in his possession until after his father’s death. The acts and conduct of Isaac B. Stroud, when taken in connection with the other facts and circumstances of the case, tend to show that Issac B. Stroud never intended to part with his control and dominion over the deeds. That they were turned over to his sonto be held for him subject to his recall, and that the deeds in the son’s hands were in the father’s hands. It must be admitted that the question of delivery under all the evidence is a very close question of fact, but it is in the very class of cases that the finding of the chancellor has persuasive effect upon us. It is the long established and settled rule of this court that the facts found by the chancellor will not be disturbed on appeal, unless they are against the clear preponderance of the evidence. We have recited the material facts in our statement of the case, and have carefully read and considered all the evidence. When all the facts and circumstances are considered in the' light of each other, we can not say that the finding of the chancellor is against the weight of the evidence. The decree will therefore be affirmed.